Exhibit 99.1 Atara Biotherapeutics Announces First Quarter 2017 Financial Results and Recent Highlights SOUTH SAN FRANCISCO, Calif., May 4, 2017 (GLOBE NEWSWIRE) Atara Biotherapeutics, Inc. (Nasdaq: ATRA) today reported financial results for the first quarter of 2017 and recent operational highlights. "We continued to make important progress advancing our robust pipeline of T-cell therapies in the first quarter,” said Isaac Ciechanover, Chief Executive Officer and President of Atara Biotherapeutics. “With the expected initiation of two Phase 3 trials this year and a conditional marketing authorization submission in the EU next year for our lead oncology product candidate, ATA129, we are on our way to becoming a commercial immunotherapy company.The recent data reported at AAN with autologous ATA188 in progressive multiple sclerosis also highlights the potential to expand our platform beyond oncology to include autoimmune disease.” Recent Highlights and Anticipated Upcoming Milestones • Manufacture and testing of allogeneic Epstein-Barr virus (EBV)-Specific Cytotoxic T Lymphocytes (CTL), or ATA129, including assay refinement and discussions with FDA, are ongoing and continuing as planned. o Manufacturing lots to further support comparability evaluations and the Phase 3 trials. • Plan to initiate two Phase 3 pivotal trials with ATA129 in EBV-Associated Post Transplant Lymphoproliferative Disorder (EBV-PTLD) in the second half of 2017. o Phase 3 trials intended to support approval in two indications: rituximab-refractory EBV-PTLD after hematopoietic cell transplant or solid organ transplant. o Planned Phase 3 sites include leading bone marrow and solid organ transplant centers in the US and Europe. • Announced collaboration with Merck to evaluate KEYTRUDA® (pembrolizumab) in combination with ATA129 in nasopharyngeal carcinoma (NPC). o Phase 1/2 trial sponsored and conducted by Atara in patients with platinum resistant or recurrent NPC with pembrolizumab provided by Merck is planned to start in 2018. • Obtained European Medicines Agency Scientific Advice for ATA129 under PRIME designation and plan to submit in 2018 a conditional marketing authorization (CMA) in Europe for the treatment of EBV-PTLD after hematopoietic cell transplant. o Plan to develop EU infrastructure to support CMA submission and potential commercialization in Europe. • Announced key management appointments as the Company expands operations and core capabilities, advances its pipeline and moves towards the potential commercialization of ATA129, including: o Joe Newell, Executive Vice President and Chief Technical Operations Officer, and o John Craighead, Vice President, Investor Relations and Corporate Communications. • Atara’s collaborating investigators announced positive interim results from an ongoing Phase 1 trial of autologous ATA188 in patients with progressive forms of multiple sclerosis (MS) at the American Academy of Neurology (AAN) Annual Meeting 2017. o Encouraging clinical improvements were observed in three of six progressive MS patients with advanced disease, which were correlated with CTL reactivity against target EBV antigens (EBV reactivity). o Ongoing autologous ATA188 Phase 1 trial estimated to complete enrollment in the third quarter of 2017. • Expect to pursue clinical development of both autologous and allogeneic ATA188 to further inform and potentially accelerate the Company’s development program in MS. o Based on FDA discussions, a planned Phase 1 allogeneic ATA188 trial in MS is on track to initiate in the second half of 2017. First Quarter 2017 Financial Results • Cash, cash equivalents and short-term investments as of March 31, 2017 totaled $230.6 million, which the Company believes will be sufficient to fund planned operations into the first quarter of 2019. • The Company reported net losses of $25.7 million, or $0.88 per share, for the first quarter of 2017, as compared to $16.6 million, or $0.58 per share, for the same period in 2016. Substantially all of the Company's net losses resulted from research and development expenses related to clinical and preclinical programs and from general and administrative expenses associated with operations. • Research and development expenses were $17.5 million for the first quarter of 2017, as compared to $11.2 million for the same period in 2016. The increase in the first quarter of 2017 was due to costs associated with the Company’s continuing expansion of research and development activities, including the following: o manufacturing and outside service costs related to the preparation for the two Phase 3 clinical trials of ATA129 in EBV-PTLD, o ongoing costs for the Company’s expanded access protocol clinical trial for ATA129, which was initiated in mid-2016, o higher payroll and related costs from increased headcount, and o an increase in allocated facilities and information technology expenses.
